Citation Nr: 0014888	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-51 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the October 1975 rating decision denying service 
connection for pes planus (flat feet) should be reversed or 
amended on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from August 1944 to December 
1944.

The October 1975 RO rating decision denied service connection 
for bilateral pes planus.  In October 1995, the veteran 
requested service connection for bilateral pes planus based 
on CUE in the October 1975 RO rating decision, and he 
submitted a claim for service connection for a heart murmur.  
This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that determined there was 
no CUE in the October 1975 RO rating decision, and found that 
the veteran had not submitted a well-grounded claim for 
service connection for a heart murmur.  In a June 1998 
decision, the Board determined that the October 1975 RO 
rating decision denying service connection for bilateral pes 
planus was not based on CUE.  The June 1998 Board decision 
also determined that the veteran had not submitted a well-
grounded claim for service connection for a heart murmur.

The veteran then appealed the June 1998 Board decision 
finding no CUE to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court).  In 
an April 1999 motion, VA requested that the June 1998 Board 
decision be vacated and the case remanded for readjudication.  
In a July 1999 order, the Court granted this motion.  The 
issue of service connection for a heart murmur was not 
contested to the Court, and was considered abandoned.  The 
case was thereafter sent to the Board.

In a September 1999 letter, the Board asked the veteran 
whether he wanted to submit additional argument and/or 
evidence.  An October 1999 medical report and a February 2000 
written brief have been received.  The medical report is 
referred to the RO for processing as an application to reopen 
the claim for service connection.




FINDINGS OF FACT

1.  At the time of the 1975 rating decision denying service 
connection for flat feet, the facts known at the time were 
before the adjudicator and the law then in effect was 
correctly applied.

2.  No error in that rating decision has been identified 
which, had such error not been made, would have resulted in a 
manifestly different outcome.

3.  The December 1944 separation examination does not contain 
findings adequate for rating purposes with respect to flat 
feet.


CONCLUSION OF LAW

The 1975 rating decision denying service connection for flat 
feet may not be reversed or amended on the basis of CUE.  
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the October 1975 rating 
decision consisted of the veteran's service medical records.  
Those records show no notation of pes planus on the entrance 
examination, and no complaints, findings, or treatment of 
foot problems during service.  On the examination for 
discharge in December 1944, "pes planus 3rd degree bilateral 
asymptomatic" was recorded.  The record contained some post-
service medical records, but none which disclosed the 
condition-normal or abnormal-of the veteran's feet.

The veteran's claim for service connection for flat feet was 
received in July 1975, and in October 1975 the RO made the 
rating decision at issue here, stating "[s]ound medical 
judgment dictates that pes planus condition must have pre-
existed veteran's 4-1/2 months of active duty."  The rating 
decision was signed by 3 individuals, one of whom was a 
physician.  The veteran was duly notified that month, and did 
not appeal.  

During the current appeal, the veteran submitted a statement 
from C. M. Gelnaw, D.P.M. (a podiatrist), to the effect that 
the veteran "has been diagnosed with chronic posterior 
tibial tendonitis, which has resulted in his Pes Planus 
condition. ...It is most likely that [the veteran's] pre-
existing Pes Planus was aggravated by his military service."  
This medical evidence was not extant at the time of the 
rating decision in question, and is not for consideration 
with respect to the CUE allegation.  It may provide a ground 
for reopening the case on the basis of new and material 
evidence, and has been referred to the RO for such 
consideration, but it does not provide a basis for revising 
the 1975 rating decision.  See Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).


Analysis I:  Whether the 1944 Examination was Adequate; 
Whether Any Error was Outcome-Determinative

Essentially, the veteran argues that the absence of flat feet 
on the entrance examination entitled him to the presumption 
of soundness (38 C.F.R. § 3.304(b) (1975)); that the finding 
of flat feet on the discharge examination, given the 
presumption of soundness at entrance, established service 
incurrence; that the discharge examination was sufficient to 
support a grant of service connection (38 C.F.R. §§ 3.326, 
3.327 (1975)), and that the RO committed CUE when it found 
otherwise in 1975.

For CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUEs "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The Board's June 1998 decision (now vacated) determined that 
the RO in 1975 had erroneously failed to apply the 
presumption of soundness because it relied on medical 
judgment alone, in contravention of 38 C.F.R. § 3.304(b) 
(1975).  (However, see Analysis II, infra).  The Board 
suggested that the proper course for the RO would have been 
to examine the veteran to see if his flat feet were 
congenital or acquired, as the former condition is neither 
compensable nor pensionable.  38 C.F.R. § 4.57 (1975) (the 
pertinent portions of the regulations addressed herein have 
remained unchanged to the present).  The Board did not find 
CUE because the Board could not say what the result of such 
an examination would have been.  This reasoning was better 
expressed in the later case of Baldwin v. West, 13 Vet. App. 
1, 7 (1999):

Even if the Court accepted the argument 
that the RO did not adequately consider 
all of the evidence of record and all of 
the laws and regulations extant at the 
time of its decision, had they done so 
the next step would not necessarily have 
been the grant of benefits, but rather a 
request that the appellant undergo an 
additional medical examination; a breach 
of the duty to assist, which cannot form 
the basis of a CUE claim.

In vacating the Board's 1998 decision, the Court ordered that 
the Board determine whether the RO's error (finding that the 
condition pre-existed service), had it not been made, would 
have manifestly changed the outcome.  To that end, the Board 
must consider whether the December 1944 separation 
examination meets the requirement that a VA compensation 
award be predicated on at least one VA examination or its 
equivalent.  

First, the Board determines that the December 1944 
examination does not meet the requirement of a VA 
examination.  38 C.F.R. § 3.326(a) (1975) required that a 
[VA] examination be authorized in every case wherein the 
reasonable probability of a valid claim was indicated, and, 
in subsection (c), provided that military and other listed 
reports would satisfy this requirement if they contain 
"descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs and body systems for which claim is 
made..."  The Board finds that the December 1944 examination 
does not contain description, diagnosis, or clinical or 
laboratory findings sufficient (to the lay person) to 
characterize the flat feet as a congenital versus an acquired 
condition.

Next, § 3.327(b)(1) (1975) required that "at least one [VA] 
examination be made in every case in which compensation 
benefits are awarded."  As in § 3.326, a military 
examination might satisfy this requirement if "adequate for 
rating purposes."  Again, and for the same reason, the Board 
finds the 1944 examination inadequate for rating purposes; 
that is, it is insufficient for the lay person to determine 
whether the condition is congenital or acquired.

Having found that the 1944 examination was an insufficient 
predicate for an award, the Board concludes that, had the RO 
applied the presumption of soundness, the outcome of the 1975 
rating decision would not have been manifestly different, 
because there was still no evidence of an existing disability 
for which service connection could be granted-acquired flat 
feet.  As the outcome would not have been manifestly 
different, the error does not amount to CUE and the 1975 
decision may not be reversed or amended.


Analysis II.  Whether There Was Error in the 1975 Rating 
Decision

A remand from the Court is not merely for the purpose of 
rewriting the opinion; it is meant to entail a critical 
examination of the justification for the decision.  
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  
Previously, the Board found that the RO had erred in failing 
to give full effect to the presumption of soundness.  On 
critical re-examination of the case, the Board finds no such 
error.

The presumption of soundness implemented at 38 C.F.R. 
§ 3.304(b) does not apply where "clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior [to service]."  The regulation further 
provides that "[d]eterminations should not be based on 
medical judgment alone as distinguished from accepted medical 
principles[.]" (emphasis supplied).  In the 1998 decision 
the Board concluded that the 1975 RO decision had been based 
solely on medical judgment.  This conclusion is incorrect.  
The 1944 separation examination, which is the only evidence 
of flat feet, did not just diagnose pes planus, but also 
described the condition as "asymptomatic."  

It is essential to make an initial 
distinction between bilateral flatfoot as 
a congenital or as an acquired condition.  
The congenital condition, with depression 
of the arch, but no evidence of abnormal  
callosities, areas of pressure, strain or 
demonstrable tenderness, is a  congenital 
abnormality which is not compensable or 
pensionable. In the  acquired condition, 
it is to be remembered that depression of 
the  longitudinal arch, or the degree of 
depression, is not the essential  
feature. The attention should be given to 
anatomical changes, as  compared to 
normal, in the relationship of the foot 
and leg,  particularly to the inward 
rotation of the superior portion of the 
os  calcis, medial deviation of the 
insertion of the Achilles tendon, the  
medial tilting of the upper border of the 
astragalus. This is an  unfavorable 
mechanical relationship of the parts. A 
plumb line dropped  from the middle of 
the patella falls inside of the normal 
point. The  forepart of the foot is 
abducted, and the foot everted. The 
plantar surface of the foot is painful 
and shows demonstrable tenderness, and  
manipulation of the foot produces spasm 
of the Achilles tendon, peroneal  spasm 
due to adhesion about the peroneal 
sheaths, and other evidence of  pain and 
limited motion. The symptoms should be 
apparent without regard to exercise. In  
severe cases there is gaping of bones on 
the inner border of the foot,  and rigid 
valgus position with loss of the power of 
inversion and  adduction. Exercise with 
undeveloped or unbalanced musculature,  
producing chronic irritation, can be an 
aggravating factor. 

38 C.F.R. § 4.57 (1975) (emphasis supplied).

The Board concludes that the 1975 RO decision was not based 
on medical judgment alone, but also on the above regulation 
which describes the two varieties of flatfoot.  This is the 
equivalent of the "accepted medical principles" cited in 
§ 3.304(b)(1).  The acquired condition is symptomatic.  The 
condition noted at the veteran's separation examination was 
not.  The RO, including a doctor, concluded that the 
condition pre-existed service.  The Board finds that a 
reasonable view of the evidence at that time would have been 
that the condition was congenital and clearly and 
unmistakably had existed prior to service; and, as it was 
asymptomatic, and in the absence of any complaints or 
findings post-service, that it did not increase during 
service.  Finding this, the Board concludes that there was no 
"undebatable" error in the application of the law to the 
facts, and therefore no CUE.




ORDER

The appeal for reversal or amendment of the October 1975 
rating decision on the basis of CUE is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

